Gbay, C. J.
The bankrupt act of the United States provides that the filing of the petition shall be deemed the commencement of proceedings in bankruptcy; that the assignment of the bankrupt’s property by the register shall dissolve any attachment “ made within four months next preceding the commencement of the bankruptcy proceedings; ” and that any conveyance by the bankrupt, in fraud of the bankrupt act, “within four months before the filing of the petition by or against him,” shall be void. U. S. Rev. Sts. §§ 4991, 5044, 5128. U. S. St. March 2, 1867, §§ 14, 35, 38. It has been adjudged by the Supreme Court of the United States that such a conveyance, made on December 8, 1869, was “ within four months before ” a petition filed on April 8, 1870. Dutcher v. Wright, 94 U. S. 553. That *493adjudication as to the construction of an act of Congress is conclusive, and renders further discussion superfluous. It necessarily follows that the attachment in the present case, having been made on September 9, 1876, was “ within four months next preceding ” the commencement of proceedings in bankruptcy by a petition filed on January 9, 1877, and that the judgment of nonsuit must be Affirmed. ■